ICJ_067_GulfOfMaine_CAN_USA_1982-01-20_ORD_01_NA_02_FR.txt. 11

OPINION DISSIDENTE DE M. MOROZOV
[Traduction]

Conformément à l’article 26, paragraphe 2, du Statut, la Cour peut créer
une chambre pour connaître d’une affaire déterminée, et il ne fait pas de
doute qu’il s’agit là d’un pouvoir discrétionnaire. Lors de l'examen de la
question par la Cour, j’ai fait valoir que, vu les circonstances, il serait
raisonnable que l’ensemble de la question fût examiné par la Cour dans sa
nouvelle composition, en février 1982. Je ne me suis pas opposé à la
décision positive de la Cour d’établir en principe la chambre, à une réserve
près : que l’élection des membres de la chambre fût renvoyée au 6 février
1982. Je maintiens cette réserve.

Ma suggestion relative au renvoi de l'élection ayant été rejetée, je n’ai pas
participé à cette élection. Pendant le débat général, j’ai fait remarquer
qu’en substance le compromis entre les Etats-Unis d'Amérique et le
Canada partait manifestement de l’idée erronée que, malgré les disposi-
tions de l’article 26, paragraphe 2, du Statut, les Parties qui demandent la
constitution d’une chambre chargée de connaître d’une affaire déterminée
pouvaient non seulement décider du nombre des membres de la chambre,
mais encore choisir et indiquer formellement les noms des juges à élire au
scrutin secret, et même faire ces propositions à la Cour en leur donnant la
forme d’une sorte d’« ultimatum ». Je n’ai pas trouvé convaincantes — et je
continue à ne pas trouver convaincantes — les réponses données à la Cour
par les ambassadeurs des Etats-Unis d'Amérique et du Canada dans leur
lettre au Président en exercice en date du 6 janvier 1982, qui ne fait
d’ailleurs que réitérer et confirmer le postulat erroné susmentionné des
Parties selon lequel celles-ci pourraient dicter à la Cour les noms des juges à
élire.

Dans ces conditions, le droit souverain de la Cour de procéder à une telle
élection de façon indépendante par rapport à la volonté des Parties, au
scrutin secret, conformément aux dispositions de son Statut et de son
Règlement, perd toute signification véritable.

J'ai donc voté contre l’ensemble de l’ordonnance. Je persiste à penser
que la question aurait pu être réglée de manière satisfaisante par la Cour
dans sa nouvelle composition, en février 1982, ce qui n'aurait pas été
contradictoire avec l’article II du traité du 29 mars 1979 entre les Etats-
Unis d’Amérique et le Canada, puisque aux termes de cette disposition les
Parties étaient prêtes à attendre six mois pleins (c’est-à-dire, jusqu’au
19 mai 1982) pour le règlement de la question.

(Signé) P. D. Morozov.
12
